department of the treasury internal_revenue_service washington d c nov 9au lnifdiren tow cie yig l- ow fol of of soy of lil of -03 00-c person to contact telephone number op e eo t employer_identification_number key district legend m l f o v n o d n o dear applicant this is in response to your letter dated date prepared by your authorized representative in which you requested rulings relating to the hoted sections of the internal_revenue_code m is a holding_company created in conjunction with the merger in march a substantial number of n's employees are represented by one of two of n and its subsidiaries and affiliates with o and its subsidiaries and affiliates local unions affiliated with p approximately of o’s employees are represented by a third local union affiliated with p none of the represented employees are employees who are owners officers or executives of the employer ct prior to the merger n maintained a single trust fund q an irrevocable_trust that qualified for tax exemption under sec_501 of the code q maintained five sub-trusts whose assets were pooled for investment purposes but for which separate_accounting was maintained the assets of each sub-trust were available only to pay benefits under the following groupings one sub-trust provided post-retirement medical benefits for current and retired union-represented employees and their dependents where such benefits were the product of good-faith labor negotiations one sub-trust provided post-retirement life_insurance benefits for current and retired union-represented employees and their dependents where such benefits were the product of good-faith labor negotiations the first two sub- trusts have been identified by you as sub-trusts du one sub-trust provided post-retirement medical benefits for current and retired non-union management employees and their dependents one sub-trust provided post-retirement life_insurance benefits not in excess of dollar_figure per retiree for current and retired management employees and one sub-trust provided post-retirement life_insurance benefits in excess of dollar_figure per retiree for some current and retired management employees the three foregoing sub-trusts have been identified by you as sub-trusts dm’ none of the above sub-trusts benefit any key_employee within the meaning of sec_416 of the code contributions to q were based on the amounts allowable for such purposes pursuant to the rate-making process of the agencies regulating public_utilities in the states in which n operated and were allocated to sub-trusts du and dm on the basis of actuarial calculations contributions to sub-trusts du were deducted by n on the basis that the account limits of sec_419a of the code do not apply to them because of the exception set forth in sec_419a and contributions to sub-trusts dm were deducted to the extent allowed under the account limits of sec_419a prior to the merger o maintained r an irrevocable_trust that qualified for tax exemption under sec_501 of the code r maintained two sub-trusts one for post-retirement medical benefits and the other for post-retirement life_insurance benefits although approximately of o's employees were and are represented by a labor_organization and although post-retirement welfare benefits for active and retired employees of o and their dependents were the product of good_faith labor negotiations o did not segregate the assets of r o2 attributable to such negotiated benefits contributions to r were based on the amounts allowable for such purposes pursuant to the rate-making process of the agencies regulating public_utilities in the state in which o operated and contributions to r were deducted to the extent allowed by the account limits of sec_419a of the code without regard to the exception set forth in sec_419a f upon creation of s on date the prior sub-trusts du dm and r s which was recently were maintained as separate_accounts within s recognized as tax exempt under sec_501 of the code now wishes to establish five sub-trusts identical to those within q as outlined above the sub- trusts cu providing post-retirement medical and life_insurance benefits to union-represented employees and retirees of m's subsidiaries and affiliates and their dependents will contain the assets of sub-trusts du along with a proportional amount approximately of the two r sub-trusts the proportional amount of r was determined by the actuarial consultant to m such that the portion of r that is transferred to sub-trusts cu will bear a relation to the entire amount of r prior to the transfer equal to the relation that the actuarial present_value of the collectively bargained post-retirement benefits earned by the o union-represented employees and retirees and payable from r bears to the total actuarial present_value of all such benefits earned by all employees of o and payable from r allocated to the two sub-trusts on the basis of r’s obligations for post-retirement medical and life_insurance benefits respectively for such union-represented employees and retirees the other three sub-trusts cm will contain the assets of sub-trusts dm along with the remainder of r allocated on the basis of r's obligations for medical life_insurance under dollar_figure and life_insurance over dollar_figure respectively the assets of cu may be used only to provide post-retirement benefits to current and retired employees of m its affiliates and subsidiaries and their dependents whose benefits have been the subject of good-faith collective bargaining under no circumstances may the assets of sub-trusts cu be used for any purpose other than the provision of welfare benefits to union-represented employees and former employee retirees and their dependents and under no circumstances may the assets of sub-trusts cm be used for any purpose other than the provision of post-retirement welfare benefits to non-union employees and former employees retirees and their dependents no key_employee within the meaning of sec_416 of the code will be eligible to receive benefits from any of the sub-trusts no individuals who are owners of m its affiliates or subsidiaries other than through shares held by qualified_retirement_plans or de_minimis shares held personally by retirees officers or executives will be eligible to receive benefits from any of the sub- trusts b m has requested the following rulings on behalf of s and the merging trusts q and r the merger of q and r into s will not adversely affect the tax exempt status of q and r under sec_501 of the code the merger of q and r into s and the allocation of all of sub-trusts du and a proportional share of r assets to sub-trusts cu as determined by an actuarial consultant and the allocation of all of sub-trusts dm and the remainder of r assets to sub-trusts cm will not result in any portion of a welfare_benefit_fund reverting to the benefit of the employer and therefore will not be subject_to the imposition of any excise_tax under sec_4976 of the code the cu sub-trusts as established on the transfer date and with the allocation to them of sub-trusts du and the proportional share of r assets as determined by an actuarial consultant are separate welfare_benefit funds maintained under a collective bargaining agreement within the meaning of sec_419a of the code and therefore no account limits shall apply so long as the assets of each sub-trust are not available to pay any benefits to be provided by the other sub-trusts the income of sub-trusts cu set_aside to provide post-retirement welfare benefits for union-represented employees and their dependents is exempt_function_income and is not treated as unrelated_business_taxable_income under sec_512 of the code the non-discrimination rules of sec_505 of the code will not be applicable to benefits provided through the assets set_aside in sub-trusts cu sub-trusts cu do not have to meet the special limitation for medical reserves set out in sec_419 of the code inasmuch as we do not have jurisdiction with respect to the special limitation for medical reserves set out in sec_419 of the code we cannot respond to your last ruling_request instead we will forward this question to our employee_plans division which will rule on the matter you need not pay any additional user_fee sec_501 of the code describes a voluntary employees’ beneficiary association veba’ providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries loe and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 ii of the income_tax regulations identifies certain generally permissible restrictions on eligibility for benefits under subsection f of that section a veba may provide life benefits in amounts that are a uniform percentage of compensation received by the individual whose life is covered sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of a veba may inure to the benefit of any shareholder or individual other than through the payment of permitted types of life sick accident or other_benefits whether prohibited inurement has occurred is a question to be determined with regard to al the facts and circumstances of a particular case the term net_earnings is given a broad interpretation subjecting all of the assets of an organization to the inurement prohibition see knoliwood memorial gardens v commissioner 46_tc_764 appeal dismissed nolle pros sec_1_501_a_-1 of the regulations provides that the words ‘private shareholder or individual’ in sec_501 refer to persons having a private interest in the activities of the organization sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if upon the dissolution of a veba remaining assets after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_505 of the code provides that for purpose of the nondiscrimination requirements there may be excluded from consideration d employees not included in the plan who are included in a unit of employees covered by an agreement between employee_representatives and or more employers which the secretary finds to be a collective bargaining agreement if the class of benefits involved was the subject of good_faith bargaining between such employee_representatives and such employer or employers sec_511 of the internal_revenue_code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it ob s less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the organization is tax exempt such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year by y sec_512 of the code provides that in the case of an organization described in sec_501 a set_aside for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post retirement medical benefits sec_419 of the code sets forth rules with respect to the tax treatment of funded_welfare_benefit_plans a plan which is determined by the service to be a veba under sec_501 is also considered a welfare_benefit_fund within the meaning of sec_419 of the code sec_419a of the code provides that for purposes of sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability medical sub or severance_pay benefits or life_insurance benefits sec_1_419a-2t of the temporary regulations states under q-1 that contributions to a welfare_benefit_fund maintained pursuant to one or more collectively bargained agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund formed pursuant to a collective bargaining agreement sec_1_419a-2t q-2 of the regulations defines a welfare_benefit_fund maintained pursuant to a collective bargaining agreement sec_7701 of the code states that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officer or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_419a of the code provides that for purposes of sec_419 and sec_419a of the code related employers will be governed by rules similar to the rules that apply to controlled groups of employers under sec_414 of the code sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer maintained welfare_benefit_fund sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer concerning the present ruling_request m proposes to transfer assets currently allotted to seven separate funds into five new separate funds two new funds cu will provide benefits only to individuals who were represented by a labor_organization prior to their retirement and their dependents all of the benefits to be paid out by the funds are permissible benefits under code sec_501 and amplifying regulations further you represent that an actuarial determination established that the amounts allocated to funds cu were reasonably and properly due to the qualifying members inasmuch as the benefits provided through sub-funds cu were the subject of arms length negotiations between employee_representatives the three union locals and the employers and in light of the fact that none of the represented employees are executives officers or owner of more than a de_minimis amount of employer stock the various collective bargaining agreements meet the requirements of sec_7701 of the code accordingly sub-funds cu are maintained pursuant to a collective bargaining agreement within the meaning of sec_512 of the code and sec_1_419a-2t of the regulations based on the foregoing we are able to rule as follows the merger of q and r into s will not adversely affect the tax exempt status of q and r under sec_501 of the code the merger of q and r into s and the allocation of all of sub-trusts du and a proportional share of r assets to sub-trusts cu as determined by an actuarial consultant and the allocation of all of sub-trusts dm and the remainder of r assets to sub-trusts cm will not result in any portion of a welfare_benefit_fund reverting to the benefit of the employer and therefore will not be subject_to the imposition of any excise_tax under sec_4976 of the code the cu sub-trusts as established on the transfer date and with the allocation to them of sub-trusts du and the proportional share of r assets as determined by an actuarial consultant are separate welfare_benefit funds maintained under a collective bargaining xbb agreement within the meaning of sec_419a of the code and therefore no account limits shall apply so long as the assets of each sub-trust are not available to pay any benefits to be provided by the other sub-trusts the income of sub-trusts cu set_aside to provide post-retirement welfare benefits for union-represented employees and their dependents is exempt_function_income and is not treated as unrelated_business_taxable_income under sec_512 of the code the non-discrimination rules of sec_505 of the code will not be applicable to benefits provided through the assets set_aside in sub-trusts cu this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director we are sending a copy of this ruling to your key district_director for exempt_organization matters because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely erate y book gerald v sack chief exempt_organizations technical branch bo
